Exhibit 10.14

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into as of
January 30, 2020 (the “Grant Date”), by and between DarioHealth Corp., a
Delaware corporation (the “Corporation”) and Richard Anderson (the “Optionee”).

 

WHEREAS, the Optionee is a valued employee of the Corporation;

 

WHEREAS, the Corporation considers it desirable and in its best interests that
Optionee be given an opportunity to acquire a proprietary option to purchase
shares of Common Stock of the Corporation, par value $0.0001 per share (the
“Shares”).

 

NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, and the mutual covenants hereinafter set forth, the parties
agree as follows:

 

1.            Definitions. The following capitalized terms have the following
meanings. Other capitalized terms are defined elsewhere herein.

 

(a)           “Affiliate” means (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
Corporation and/or (ii) to the extent provided by the Board, any person or
entity in which the Corporation has a significant interest as determined by the
Board in its discretion. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any person or entity, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person or entity, whether through the ownership of voting or other securities,
by contract or otherwise.

 

(b)           “Board” means the Board of Directors of the Corporation.

 

(c)           “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in New York City, New York are authorized or
obligated by federal law or executive order to be closed.

 

(d)           “Cause” means (i) conviction of, or plea of guilty or no contest
to, any felony or any crime involving moral turpitude or dishonesty or the
commission of any other act involving willful malfeasance or material fiduciary
breach with respect to the Corporation or an Affiliate; (ii) participation in a
fraud, misappropriation or embezzlement of Corporation and/or its Affiliate
funds or property or act of dishonesty against the Corporation and/or its
Affiliate; (iii) material violation of any rule, regulation, policy or plan for
the conduct of (as the case may be) any director, officer, employee, member,
manager, consultant or service provider of or to the Corporation or its
Affiliates or its or their business (which, if curable, is not cured within five
(5) Business Days after notice thereof is provided to the Optionee); (iv)
conduct that results in or is reasonably likely to result in harm to the
reputation or business of the Corporation or any of its Affiliates; (v) gross
negligence or willful misconduct with respect to the Corporation or an
Affiliate; (vi) material violation of U.S. state, federal or other applicable
(including non-U.S.) securities laws; or (vii) material breach of Optionee’s
obligations under his employment agreement with the Corporation.

 



  

 

 

(e)           “Change of Control” means: (i) an acquisition (whether directly
from the Company or otherwise) of any voting securities of the Company (the
“Voting Securities”) by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”)), immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than fifty percent (50%) of the combined voting power of the Company’s
then outstanding Voting Securities; (ii) the individuals who constitute the
members of the full Board cease, by reason of a financing, merger, combination,
acquisition, takeover or other non-ordinary course transaction affecting the
Company, to constitute at least fifty-one percent (51%) of the members of the
full Board; or (iii) approval by the full Board and, if required, stockholders
of the Company of, or execution by the Company of any definitive agreement with
respect to, or the consummation of (it being understood that the mere execution
of a term sheet, memorandum of understanding or other non-binding document shall
not constitute a Change of Control): (A) a merger, consolidation or
reorganization involving the Company, where either or both of the events
described in clauses (i) or (ii) above would be the result; (B) a liquidation or
dissolution of or appointment of a receiver, rehabilitator, conservator or
similar person for, or the filing by a third party of an involuntary bankruptcy
against, the Company;; or (C) an agreement for the sale or other disposition of
all or substantially all of the assets of the Company to any Person (other than
a transfer to a subsidiary of the Company).

 

(f)            “Continuous Service” means that the Optionee’s service with the
Corporation or an Affiliate, whether as an employee, member of the Board or
consultant, is not interrupted or terminated. The Optionee’s Continuous Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Optionee renders service to the Corporation or an
Affiliate as an employee, consultant or member of the Board or a change in the
entity for which the Optionee renders such service, provided that there is no
interruption or termination of the Optionee’s Continuous Service. For example, a
change in status from an employee of the Corporation to a consultant of an
Affiliate or a member of the Board will not constitute an interruption of
Continuous Service. The Board or its delegate, in its sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave. relocation or any other personal or family leave of absence.

 

(g)           “Disability” means that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment. The determination of whether an individual has a Disability
shall be determined under procedures established by the Board. The Board may
rely on any determination that the Optionee is disabled for purposes of benefits
under any long-term disability plan maintained by the Corporation or any
Affiliate in which the Optionee participates.

 

(h)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows: (i) if the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation, the New York Stock Exchange or the NASDAQ Stock Market, or quoted on
a national exchange or other recognized securities quotation system (such as the
Nasdaq Stock Market/OTC Bulletin Board/OTCQB Market), the Fair Market Value of a
share of Common Stock shall be the closing sales price for such stock as quoted
on such exchange, market or quotation system (or the exchange or market with the
greatest volume of trading in the Common Stock) on the last market trading day
prior to the day of determination (or the closing price on the date immediately
preceding such date if no sales activity occurred on the day of determination),
as reported by Bloomberg or such other source as the Board deems reliable, and
(ii) in the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith and in accordance with applicable law by the
Board and such determination shall be conclusive and binding.

 



 2 

 

 

(i)            “Restricted Stock” has the meaning ascribed to it in Section
11(c) of this Agreement.

 

2.            Grant of Initial Option. The Corporation hereby grants to the
Optionee the right and option to purchase up to an aggregate of Ninety Thousand
(90,000) Shares (subject to adjustment as provided in Paragraph 6 hereof), on
the terms and conditions set forth herein (hereinafter the “Option”). The
Optionee acknowledges that the Option will not be an “incentive option” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). This Option is not being issued pursuant to the Corporation’s 2012
Equity Incentive Plan; provided, however, that this Option is granted as a
material inducement to employment in accordance with Nasdaq Listing Rule
5635(c)(4).

 

3.            Exercise of Options. The Option Shares shall be exercisable at a
price per share of $8.41 (subject to adjustment as provided for herein) (the
“Exercise Price”).

 

4.            Vesting of Options. One third of the Option shall vest on the
first anniversary from the grant date followed by eight (8) equal installment
over the two years following the first anniversary of the Grant Date, subject to
acceleration as provided below. For purposes of calculating the number of shares
that shall vest on each vesting date, any resulting fraction of a share shall be
rounded up to the nearest full share. Subject to applicable law, the Board, in
its sole discretion, shall have the power to accelerate the time at which the
Option may first be exercised or the time during which the Option or any part
thereof will vest.

 

5.            Term of the Option. The Option shall expire on the six (6) year
anniversary of the Grant Date, or upon its earlier termination as provided in
this Agreement.

 

6.            Method of Exercising Option. The Optionee may exercise the Option
in whole or in part (to the extent that it is exercisable in accordance with its
terms) by giving written notice to the Corporation in the form annexed hereto as
Exhibit A, together with the tender of the full purchase price of the Shares
covered by the Option. The purchase price may consist of (i) cash, (ii)
certified or bank check payable to the order of the Corporation in the amount of
the purchase price, (iii) a cashless exercise procedure, consisting of
authorization from the Optionee to the Corporation to retain from the total
number of Shares as to which the Option is exercised that number of Shares
having a Fair Market Value (as defined below) on the date of the exercise equal
to purchase price for the total number of Shares as to which the Option is
exercised, (iv) other property or consideration if the Board determines
beneficial to the Corporation or (v) any combination of the methods described in
(i) through (iv) above.

 

As soon as practicable after receipt by the Corporation of such notice and of
payment in full of the purchase price of all the Shares with respect to which
the Option has been exercised, a certificate or certificates representing such
Shares shall be issued in the name of the Optionee and shall be delivered to the
Optionee. All Shares shall be issued only upon receipt by the Corporation of the
Optionee's representation that the Shares are purchased for investment and not
with a view toward distribution thereof.

 



 3 

 

 

7.           Availability of Shares. The Corporation, during the term of this
Agreement, shall keep available at all times the number of Shares required to
satisfy the Option. The Corporation shall utilize its best efforts to comply
with the requirements of each regulatory commission or agency having
jurisdiction in order to issue and sell the Shares to satisfy the Option.

 

8.           Adjustments. If prior to the exercise of any portion of the Option
granted hereunder the Corporation shall have effected one or more stock splits,
stock dividends, or other increases or reductions of the number of its Shares
outstanding without receiving compensation therefor in money, services or
property, the number of Shares subject to the Option hereby granted shall (a) if
a net increase shall have been effected in the number of outstanding the
Corporation’s Shares, be proportionately increased and the purchase price of the
Shares issuable upon exercise of the Option shall be proportionately reduced;
and (b) if a net reduction shall have been effected in the number of outstanding
shares of the Corporation's Common Stock, be proportionately reduced and the
purchase price of the Shares issuable upon exercise of the Option shall be
proportionately increased. In the event that the Corporation shall make any
distribution of its assets upon or with respect to the Shares, as a liquidating
dividend, the Optionee shall be entitled to receive an amount equal to the value
thereof at the time of such distribution, less the aggregate purchase price for
the Option.

 

9.           Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Corporation, the Corporation shall immediately notify the
Optionee of such dissolution or liquidation. The Corporation may provide the
Optionee thirty (30) days to exercise all or a portion of any outstanding vested
Options held by him at that time, and upon the expiration of such thirty (30)
day period, all remaining outstanding Options shall terminate immediately.
Alternatively, the Corporation may provide that all or any portion of any vested
Option shall convert into the right to receive liquidation proceeds (if
applicable, net of the Exercise Price and any applicable tax withholdings).

 

10.         Change in Control.

 

(a)          In the event of a Change in Control, then, without the consent or
action required of the Optionee:

 

(i)       Any surviving corporation or acquiring corporation or any parent or
affiliate thereof, as determined by the Corporation in its discretion, shall
assume or continue any Options outstanding under this Agreement in all or in
part or shall substitute to similar stock awards in all or in part, in
accordance with the requirements of Section 409A of the Code; or

 

(ii)      In the event any surviving corporation or acquiring corporation does
not assume or continue the Option or substitute to similar awards, then: (A) all
unvested Shares covered by the Option shall expire, and (B) vested Shares
covered by the Option shall terminate if not exercised at or prior to such
Change in Control; or

 



 4 

 

 

(iii)     The Corporation may, in its sole discretion, accelerate the vesting,
partially or in full, of Shares covered by the Option as the Corporation may
determine to be appropriate prior to such events; or

 

(iv)     In the event of a Change in Control under the terms of which holders of
Shares will receive upon consummation thereof a cash payment for each share
surrendered in the Change in Control (the “Acquisition Price”), the Optionee
shall be provided a cash payment with respect to each vested Option held by the
Optionee equal to (A) the number of Shares subject to the vested Option (after
giving effect to any acceleration of vesting that occurs upon or immediately
prior to such Change in Control multiplied by (B) the excess, if any, of (I) the
Acquisition Price over (II) the Exercise Price and any applicable tax
withholdings, in exchange for the termination of such Awards.

 

(b)          Upon the occurrence of a Change in Control, the repurchase and
other rights of the Corporation with respect to outstanding Restricted Stock
shall inure to the benefit of the Corporation’s successor and shall, unless the
determines otherwise, apply to the cash, securities or other property that the
Shares were converted into or exchanged for pursuant to such Change in Control
in the same manner and to the same extent as they applied to the Restricted
Stock; provided, however, that the Corporation may provide for termination or
deemed satisfaction of repurchase or other rights under this Agreement
evidencing any Restricted Stock or any other agreement between the Optionee and
the Corporation, either initially or by amendment.

 

(c)          Notwithstanding the above, in case of Change in Control and in the
event all or substantially all of the shares of the Corporation are to be
exchanged for securities of another company, then the Optionee shall be obliged
to sell or exchange, as the case may be, any shares the Optionee holds or
purchased under this Agreement, in accordance with the instructions issued by
the Corporation, whose determination shall be final.

 

(d)          Notwithstanding the above, the Corporation may, in its sole
discretion, decide other terms regarding the treatment of the outstanding Option
Shares in case of Change in Control.

 

11.          Restrictions. The Optionee, by acceptance hereof, represents and
warrants as follows:

 

(a)          The Option and the right to purchase Shares hereunder is personal
to the Optionee and shall not be transferred to any other person, other than (i)
by will or the laws of descent and distribution, or (ii) pursuant to a qualified
domestic relations order as defined by the Code, or Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or by the rules
thereunder. This Option shall not be collaterally assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process. Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted hereunder contrary to the provisions of this Section 11, or the
levy of any attachment or similar process upon the Option or such right, shall
be null and void. Notwithstanding the foregoing, the Optionee may, by delivering
notice to the Corporation, in a form satisfactory to the Corporation, designate
a third party who, in the event of the death of the Optionee, shall thereafter
be entitled to exercise the Option.

 



 5 

 

 

(b)           The Optionee has been advised and understands that the Option has
been issued in reliance upon exemptions from registration under the Securities
Act and applicable state statutes; the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or applicable state
statutes and must be held and may not be sold, transferred, or otherwise
disposed of for value unless they are subsequently registered under the
Securities Act or an exemption from such registration is available, except as
set forth herein; the Corporation is under no obligation to register the Option
or the Shares under the Securities Act or the applicable state statutes; in the
absence of such registration, the sale of the Shares may be practicably
impossible; the Shares will bear on its face a legend in substantially the
following form restricting the sale of the Shares:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND ARE
"RESTRICTED SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF EFFECTIVE
REGISTRA TION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN A STOCK OPTION AGREEMENT, A COPY
OF WHICH IS ON FILE WITH THE RECORDS OF THE CORPORATION.

 

(c)           Regardless of whether the offering and sale of Shares have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Corporation at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) (“Restricted Stock”) if, in the judgment of the
Corporation, such restrictions are necessary or desirable in order to achieve
compliance with the Securities Act, the securities laws of any state or any
other law.

 

12.          Shareholder's Rights. This Option is non-transferable by the
Optionee, except in the event of the Optionee's death as provided in Section 16
hereof and during the Optionee's lifetime is exercisable only by the Optionee
except as provided in Section 15 hereof. The Optionee shall have no rights as a
shareholder with respect to any Shares covered by the Option until exercise of
the Option pursuant to this Agreement and delivery to the Optionee of the Shares
as provided herein.

 

13.          Right of First Refusal.

 

(a)           Notwithstanding anything to the contrary in the Certificate of
Incorporation and the By-Laws of the Corporation, the Optionee shall not have a
right of first refusal or preemptive right in relation with any sale of shares
in the Corporation.

 



 6 

 

 

(b)           Sale of Shares by the Optionee shall be subject to the right of
first refusal of other shareholders as set forth in the Certificate of
Incorporation and/or the By-Laws of the Corporation.

 

(c)           The Corporation may refuse to approve the transfer of Shares to
any competitor of the Corporation or to any other person or entity the
Corporation determines, in its discretion, may be detrimental to the
Corporation.

 

14.          Termination of Continuous Service. In the event an Optionee’s
Continuous Service terminates (other than upon the Optionee’s death or
Disability or as a result of termination for Cause), and unless otherwise
specified in this Agreement, the Optionee may exercise the Option (to the extent
that the Optionee was entitled to exercise the Option as of the date of
termination) but only within such period of time ending on the earlier of (i)
the date three (3) months following the termination of the Optionee’s Continuous
Service, or (ii) the expiration of the term of the Option as set forth in
Section 5 of this Agreement. If, after termination of Continuous Service, the
Optionee does not exercise his Option within the time periods specified in this
Section 14, the Option shall terminate.

 

15.          Disability of Optionee. In the event that the Optionee’s Continuous
Service terminates as a result of the Optionee’s Disability, the Optionee may
exercise his Option (to the extent that the Optionee was entitled to exercise
such Option as of the date of termination), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination or (ii) the expiration of the term of the Option as set forth in
this Agreement. If, after termination, the Optionee does not exercise his Option
within the time specified herein, the Option shall terminate.

 

16.          Death of Optionee. Unless otherwise provided in this Agreement, in
the event (i) the Optionee’s Continuous Service terminates as a result of the
Optionee’s death or (ii) the Optionee dies within three (3) months after the
termination of the Optionee’s Continuous Service, then the Option may be
exercised (to the extent the Optionee was entitled to exercise such Option as of
the date of death) by the Optionee’s estate, by a person who acquired the right
to exercise the Option by bequest or inheritance or by a person designated to
exercise the Option upon the Optionee’s death pursuant to Section 11(a), but
only within the period ending on the earlier of (A) the date twelve (12) months
following the date of death or (B) the expiration of the term of the Option as
set forth in this Agreement. If, after death, the Option is not exercised within
the time specified herein, the Option shall terminate.

 

17.          Termination of Continuous Service for Cause. Notwithstanding
Sections 14-16 above, in the event of termination of Optionee’s employment with
the Corporation or any of its Affiliates, or if applicable, the termination of
services given to the Corporation or any of its Affiliates by consultants or
member of the Board of the Company or any of its Affiliates for Cause, all
outstanding Option awards granted to the Optionee hereunder (whether vested or
not) will immediately expire and terminate on the date of such termination and
the Optionee shall not have any right in connection to the outstanding Option,
unless otherwise determined by the Corporation.

 

18.          Compliance with Laws. Notwithstanding the foregoing, in no event
shall the Optionee be permitted to exercise an Option in a manner that the
Corporation determines would violate the Sarbanes-Oxley Act of 2002, if
applicable, or any other applicable law or the applicable rules and regulations
of the Securities and Exchange Commission or the applicable rules and
regulations of any securities exchange, inter-dealer quotation system or other
recognized securities quotation system on which the securities of the
Corporation are listed, quoted or traded.

 



 7 

 

 

19.          Investment Assurances. The Corporation may require the Optionee, as
a condition of exercising or acquiring Shares under this Agreement: (i) to give
assurances satisfactory to the Corporation as to the Optionee’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Corporation who is knowledgeable
and experienced in financial and business matters and that the Optionee is
capable of evaluating, alone or together with the Optionee’s representative, the
merits and risks of exercising the Option; and (ii) to give assurances
satisfactory to the Corporation stating that the Optionee is acquiring Shares
subject to the Option for the Optionee’s own account and not with any present
intention of selling or otherwise distributing the Shares. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (A) the issuance of the Shares upon the exercise of the Option
has been registered under a then currently effective registration statement
under the Securities Act or (B) as to any particular requirement, a
determination is made by counsel for the Corporation that such requirement need
not be met in the circumstances under the then applicable securities laws. The
Corporation may, upon advice of counsel to the Corporation, place legends on
stock certificates as such counsel deems necessary or appropriate in order to
comply with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Shares.

 

20.          Withholding Obligations. The Corporation or any Affiliate may take
such action as it may deem necessary or appropriate, in its discretion, for the
purpose of or in connection with withholding of any taxes that the Corporation
or Affiliate is required by any applicable law to withhold in connection with
the Option (collectively, “Withholding Obligations”). Such actions may include,
without limitation: (i) requiring the Optionee to remit to the Corporation in
cash an amount sufficient to satisfy such Withholding Obligations; (ii) subject
to applicable law, allowing the Optionee to provide Shares to the Corporation,
in an amount that at such time, reflects a value that the Corporation determines
to be sufficient to satisfy such Withholding Obligations; (iii) withholding
Shares otherwise issuable upon the exercise of the Option at a value that is
determined by the Corporation to be sufficient to satisfy such Withholding
Obligations; or (iv) any combination of the foregoing. The Corporation shall not
be obligated to allow the exercise of the Option by or on behalf of the Optionee
until all tax consequences arising from the exercise of the Option are resolved
in a manner acceptable to the Corporation.

 

21.          Conditions on Delivery of Stock. The Corporation will not be
obligated to deliver any Shares pursuant to this Agreement or to remove
restrictions from Shares previously issued or delivered under this Agreement
until (i) all conditions of this Agreement have been met or removed to the
satisfaction of the Corporation, (ii) in the opinion of the Corporation’s
counsel, all other legal matters in connection with the issuance and delivery of
the shares have been satisfied, including any applicable securities laws and
regulations and any applicable rules and regulations of a national exchange or
other recognized securities quotation system (such as the Nasdaq Stock
Market/OTC Bulletin Board/OTCQB Market), on which the Shares are listed or
admitted to trading and (iii) the Optionee has executed and delivered to the
Corporation such representations or agreements as the Corporation may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.

 



 8 

 

 

22.          Tax Consequences.

 

(a)           Any tax consequences arising from the grant, exercise or
settlement of the Option, from the payment for Shares covered thereby or from
any other event or act (of the Corporation and/or its Affiliates, or the
Optionee) hereunder shall be borne solely by the Optionee. The Corporation
and/or its Affiliates shall withhold taxes according to the requirements under
the applicable laws, rules and regulations, including withholding taxes at the
source. Furthermore, the Optionee shall agree to indemnify the Corporation
and/or its Affiliates and hold them harmless against and from any and all
liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Participant.

 

(b)           The Corporation shall not be required to release any share
certificate to the Optionee until all required payments have been fully made.

 

23.          Notices. Any notice to be given to the Corporation shall be
addressed to the Corporation in care of its Secretary at its principal office,
and any notice to be given to the Optionee shall be addressed to him at the
address given beneath his signature hereto or at such other address as the
Optionee may hereafter designate in writing to the Corporation. Notice may be
given by e-mail.

 

24.          Choice of Law. This Agreement and all documents evidencing awards
and all other related documents will be governed by, and construed in accordance
with, the laws of the State of Delaware; provided that the tax treatment and the
tax rules and regulations applying to a grant in any specific jurisdiction shall
be the local tax laws of such jurisdiction in addition to the Federal income tax
laws of the United States

 

25.          No Guaranty. It is understood and agreed that nothing contained in
this Agreement, nor any action taken by the Board, shall confer upon you any
right with respect to the continuation of your services to the Corporation or
any subsidiary, nor interfere in any way with the right of the Corporation or a
subsidiary to terminate your services at any time.

 

26.          Headings. The headings in this Agreement are for the purpose of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Agreement.

 

27.          Severability. If it is determined that any provision of this
Agreement is invalid and unenforceable, the remaining provisions of this
Agreement, as applicable, will continue in effect.

 

28.          Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall, for all purposes, be deemed to be
an original and all of which together shall constitute one agreement. Facsimile
signatures and those transmitted bye-mail or other electronic means shall have
the same effect as originals.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 9 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  DARIOHEALTH CORP.       By: /s/ Zvi Ben-David   Name: Zvi Ben-David   Title:
Chief Financial Officer       OPTIONEE       By: /s/ Richard Anderson   Name:
Richard Anderson

 

 10 

 



 

EXHIBIT A

Exercise Form

 

To: DarioHealth Corp. Dated:  

 

The undersigned, pursuant to the provisions set forth in the Stock Option
Agreement, dated as of February ___, 2020, a copy of which is attached hereto,
hereby irrevocably elects to purchase ________ shares of Common Stock covered by
the Option. The undersigned herewith makes payment of $__________ representing
the full purchase price for such shares at the price per share provided for in
such Stock Option Agreement. Such payment takes the form of $_________ in lawful
money of the United States or delivery of shares of the Corporation's Common
Stock in accordance with the terms of the attached Stock Option Agreement.

 

      Signature         Print Name                     Address

 



A-I

 

 

